Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Eric L. Hill, Appellant                                Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 43089-
No. 06-14-00044-CR         v.                          B). Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Carter*
The State of Texas, Appellee                           participating.   Justice Carter, Retired,
                                                       Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Eric L. Hill, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                       RENDERED JANUARY 9, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk